Proceeding in the Surrogate’s Court, Kings County, to compel administrators c. t. a. to render and settle their account. The surety on the bond of the administrators, joined by one of the administrators, moved to dismiss the petition upon the ground that the court does not have jurisdiction of the controversy or, in the alternative, to direct petitioner to bring in as parties all persons interested in the estate and in the controversy. The court denied the motion to dismiss but granted the alternative relief tq ¿the extent of providing that *876the surety may cause citations to be issued to all parties interested in the estate and in the controversy. Both the surety and the moving administrator appeal. Order affirmed, with $10 costs and disbursements to respondent Thomas A. Mortillaro, payable by appellant surety. No opinion.
Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ., concur.